Terral, J.,
delivered the opinion of the court:
Dr. Yandell, as health officer thereof, sued Madison county upon a quantum meruit in the sum of $892 for medical services rendered to residents of that county. To the several counts, three in number, all of like character, he attached a bill of particulars, containing about 93 items, one of which items, which will serve to illustrate all the others, is as follows: “1901, January 14. To visit Jesse Samuel (smallpox), $15.00.” To his declaration a demurrer was sustained, when he filed an amended count in qucmtum meruit also, but for $800. In the amended declaration no mention is made of the services performed, but it alleges for the year 1900 his predecessor in office had received compensation at the rate of $500 per annum, which had been fixed at that sum by the board of supervisors, and that his [Yandell’s] services were worth more than the services of his predecessor. His amended declaration further alleges that the board for the year 1901 had fixed the health officer’s salary at $100 per annum, but it makes no use of that fact except to ignore it. In truth, all the counts ignore the fact that his compensation is a salary, to be fixed by the board, and seek to recover upon a qucmtum meruit for special services to sick persons within the county. We think a demurrer was rightly sustained to all the counts, because Dr. Yandell can claim against the county his salary only, whatever that may be; and for such recovery neither of his counts is a suitable pleading.

Affirmed.